Sub-Item 77O Rule 10f-3 Transactions Dreyfus BASIC New Jersey Municipal Money Market Fund. On July 1, 2008, Dreyfus BASIC New Jersey Municipal Money Market Fund (the Fund) purchased $700,000 in LAWRENCE TOWNSHIP NEW JERSEY GENERAL OBLIGATION NOTES - CUSIP # 520372KC6 (the Bonds). The Bonds were purchased from Roosevelt & Cross, a member of the underwriting syndicate offering the Bonds, from their account. BNY Mellon Capital Markets, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Roosevelt & Cross received a commission of 0.128% per bond. No other member received any economic benefit. The following is a list of the syndicates primary members: Roosevelt & Cross, Inc. Citigroup Global Markets, Inc. Fidelity Capital Markets Services Morgan Stanley & Company Inc. Ramirez & Company, Inc. Stifel, Nicolaus & Company, Inc. BNY Mellon Capital Markets Chase Investment Services Corporation Loop Capital Markets Webster Bank Accompanying this statement are materials presented to the Board of Directors of the Fund, in connection with the transaction, which determined that the transaction was effected in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on November 10, 2008.
